Citation Nr: 0414142	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  01-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
schizophrenia.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
ulcer disease.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cardiovascular disease.  

5.  Entitlement to service connection for a bilateral foot 
disability.  

6.  Entitlement to service connection for an eye disability.  

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Dennis Galarowicz, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This case came to the Board of Veterans' Appeals (Board) from 
a June 1998 decision of the Department of Veterans Affairs 
(VA) Little Rock, Arkansas Regional Office (RO).  The veteran 
testified at a hearing before a Hearing Officer at the RO in 
November 1998.  

In August 2001, the Board (1) determined that new and 
material evidence had not been submitted to reopen claims for 
entitlement to service connection for schizophrenia, ulcer 
disease, a back condition and cardiovascular disease, and 
(2) remanded the issues of service connection for bilateral 
foot and eye disabilities for further adjudication.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2001, the Court granted 
a joint motion for remand and vacated and remanded that 
portion of the Board's decision that determined that new and 
material evidence had not been submitted to reopen claims for 
entitlement to service connection for schizophrenia, ulcer 
disease, a back condition and cardiovascular disease.  

This appeal also arises from an April 2001 RO decision that 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran disagreed and perfected an 
appeal.  

In June 2003, the Board remanded the claim for a video-
conference hearing, as requested by the veteran.  By letter 
dated in January 2004, the RO informed the veteran of the 
date, time, and place of the hearing.  He failed to report.  


REMAND

Recent litigation has affected VA's notification obligations.  
Additionally, with respect to the service-connection claims, 
a VA examination is necessary to determine whether the 
veteran has a current foot or eye disorder and, if so, 
whether such disorders are related to service.  In view of 
the foregoing, this case is REMANDED for the following 
action:  

The Board herein REMANDS the case (limited to the application 
to reopen the previously denied right-testicular claim) to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for further evidentiary development and 
adjudication.  VA will notify the veteran if further action 
is required.  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Schedule the appellant for 
VA orthopedic and visual examinations to 
determine the nature and likely etiology 
of the claimed foot and eye disorders, 
respectively.  Send the claims folder to 
the physicians for review; any report 
written by a physician should 
specifically state that such a review was 
conducted.  Ask the physicians to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
their professional expertise - whether 
residuals of a foot or eye disorder (if 
found) is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related directly to the appellant's 
service, or to a service-connected 
disability.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



